          Case 1:20-cv-02353-SDA Document 27 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           4/1/2021
 Lambert Grant,

                                  Plaintiff,
                                                              1:20-cv-02353 (SDA)
                    -against-
                                                              ORDER
 Elmax Builders Supply, LLC,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

       This case contains one or more claims arising under the Fair Labor Standards Act. A

settlement was reached by the parties at a settlement conference before me on March 16, 2021.

The parties thereafter consented to have all proceedings held before me. (ECF No. 26.) In light of

the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the

parties must file a joint letter or motion that addresses whether the settlement is fair and

reasonable.

       Any such letter or motion shall be filed by Friday, April 23, 2021, and should address the

claims and defenses, the defendants’ potential monetary exposure and the bases for any such

calculations, the strengths and weaknesses of the plaintiffs’ case and the defendants’ defenses,

any other factors that justify the discrepancy between the potential value of plaintiffs' claims and

the settlement amount, the litigation and negotiation process, as well as any other issues that

might be pertinent to the question of whether the settlement is reasonable (for example, the

collectability of any judgment if the case went to trial).

       The joint letter or motion should also explain the attorney fee arrangement, attach a copy

of the retainer agreement, and provide information as to actual attorney’s hours expended and
         Case 1:20-cv-02353-SDA Document 27 Filed 04/01/21 Page 2 of 2




the relevant experience of the attorney(s). Finally, a copy of the settlement agreement itself must

accompany the joint letter or motion.

SO ORDERED.

DATED:         New York, New York
               April 1, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
